Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 04-15-2020 under new application; which have been placed of record in the file. Claims 1-20 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-15-2020 and  02-26-2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  “additional first light emission region, an additional second light emission region, and an additional third light emission region” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, and 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 9, 10 and  11 recites claim limitations “additional light emission region”. There is no support for the limitations “additional light emission region” in specification or drawings.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min-cChou Lu et al. (US 20160170246 A1) in view of Walton Emma Jayne et al. (US 20090102990 A1).
Regarding Claim 1, Min-cChou Lu et al. (US 20160170246 A1) suggests a display device (please see abstract, paragraph 33 suggests a display device), comprising: a light control film (paragraph 8, suggests light controlling film) including a first alignment pattern; and  a display panel including a second alignment pattern, wherein the first alignment pattern and the second alignment pattern are at least partially overlapped (paragraph 8, suggests first and second alignment patterned overlapped).
However, Min-cChou Lu et al. (US 20160170246 A1) does not recite light controlling film.
However, prior art of Examiner maintains light controlling film are well-known to one ordinary skill in the art as disclosed by prior art of Broughton Benjamin John et al. (US 20100295755 A1) paragraphs 7, 8, 9, 11 recites light control film mounted on the display to controlling  light to the display. Please also see prior art of Walton Emma Jayne et al. (US 20090102990 A1) paragraphs 14-19 recites light control film.
Min-cChou Lu et al. (US 20160170246 A1) teaches A display apparatus includes a first substrate, a first shielding layer, a first optical film, a second substrate, and a display medium. The first shielding layer is located on the first substrate and has a first alignment pattern. The first optical film is located on the first substrate. The first optical film has a second alignment pattern on a side edge of the first optical film. The first alignment pattern and the second alignment pattern are overlapped with each other. The second substrate is located opposite to the first substrate. The display medium is sandwiched between the first substrate and the second substrate
Walton Emma Jayne et al. (US 20090102990 A1) teaches well-known light control film.
Min-cChou Lu et al. (US 20160170246 A1) does  teach black matrix light shielding film as light control film paragraph 8.
Min-cChou Lu et al. (US 20160170246 A1) does not  recite light control film.
Min-cChou Lu et al. (US 20160170246 A1) contained a device which differed the claimed process by the substitution of the step of light control film. Walton Emma Jayne et al. (US 20090102990 A1) teaches substituted step of light control film and their functions were known in the art to enabling to view image without any interference from lighting. Min-cChou Lu et al. (US 20160170246 A1) step of displaying version of document could have been substituted with the step light control film of Walton Emma Jayne et al. (US 20090102990 A1) and the results would have been predictable and resulted in enabling a person to view image at different angle without interference from any lighting Walton Emma Jayne et al. (US 20090102990 A1) paragraph 5
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, Walton Emma Jayne et al. (US 20090102990 A1) suggests the light control film further includes: a base film at least partially overlapping the display panel; and a plurality of viewing angle control patterns at least partially overlapping the base film (please see paragraphs 14-19 recites light control film  figure 2, paragraph 32-39 suggesting light control film the light control film further includes: a base film at least partially overlapping the display panel; and a plurality of viewing angle control patterns at least partially overlapping the base film, please also see paragraphs 76, 79-81).
Please Also see Min-cChou Lu et al. (US 20160170246 A1) paragraphs 7, 8.

Regarding Claim 3, Walton Emma Jayne et al. (US 20090102990 A1) suggests the plurality of viewing angle control patterns includes a first pattern with a continuous shape and/or a second pattern with a discontinuous shape (please see figures 6-9, 15suggests different patterned electrodes aligned and overlapping).
Please also see prior art of Min-cChou Lu et al. (US 20160170246 A1) figures  4, 5, paragraphs 45-47 changes shape seems to suggest discontinuous shape,

Regarding Claim 4, Walton Emma Jayne et al. (US 20090102990 A1) suggests wherein the plurality of viewing angle control patterns include the first pattern and the second pattern (paragraphs 32-35 suggests the plurality of viewing angle control patterns include the first pattern and the second pattern)

Regarding Claim 14, Min-cChou Lu et al. (US 20160170246 A1) suggests a display device (please see abstract, paragraph 33 suggests a display device), comprising: a light control film (paragraph 8, suggests light controlling film) including a first alignment pattern; and  a display panel including a second alignment pattern, wherein the first alignment pattern and the second alignment pattern are at least partially overlapped (paragraph 8, suggests first and second alignment patterned overlapped) and at least one of the plurality of first alignment patterns is spaced apart from the second alignment pattern (please see figure 2-4, items 124, 132, paragraph 40 notice separation between first alignment patterns is spaced apart from the second alignment pattern)
However, Min-cChou Lu et al. (US 20160170246 A1) does not recite light controlling film.
However, prior art of Examiner maintains light controlling film are well-known to one ordinary skill in the art as disclosed by prior art of Broughton Benjamin John et al. (US 20100295755 A1) paragraphs 7, 8, 9, 11 recites light control film mounted on the display to controlling  light to the display. Please also see prior art of Walton Emma Jayne et al. (US 20090102990 A1) paragraphs 14-19 recites light control film.
Min-cChou Lu et al. (US 20160170246 A1) teaches A display apparatus includes a first substrate, a first shielding layer, a first optical film, a second substrate, and a display medium. The first shielding layer is located on the first substrate and has a first alignment pattern. The first optical film is located on the first substrate. The first optical film has a second alignment pattern on a side edge of the first optical film. The first alignment pattern and the second alignment pattern are overlapped with each other. The second substrate is located opposite to the first substrate. The display medium is sandwiched between the first substrate and the second substrate
Walton Emma Jayne et al. (US 20090102990 A1) teaches well-known light control film.
Min-cChou Lu et al. (US 20160170246 A1) does  teach black matrix light shielding film as light control film paragraph 8.
Min-cChou Lu et al. (US 20160170246 A1) does not  recite light control film.
Min-cChou Lu et al. (US 20160170246 A1) contained a device which differed the claimed process by the substitution of the step of light control film. Walton Emma Jayne et al. (US 20090102990 A1) teaches substituted step of light control film and their functions were known in the art to enabling to view image without any interference from lighting. Min-cChou Lu et al. (US 20160170246 A1) step of displaying version of document could have been substituted with the step light control film of Walton Emma Jayne et al. (US 20090102990 A1) and the results would have been predictable and resulted in enabling a person to view image at different angle without interference from any lighting Walton Emma Jayne et al. (US 20090102990 A1) paragraph 5
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 15, Walton Emma Jayne et al. (US 20090102990 A1) suggests the light control film further includes: a base film at least partially overlapping the display panel; and a plurality of viewing angle control patterns at least partially overlapping the base film (please see paragraphs 14-19 recites light control film  figure 2, paragraph 32-39 suggesting light control film the light control film further includes: a base film at least partially overlapping the display panel; and a plurality of viewing angle control patterns at least partially overlapping the base film, please also see paragraphs 76, 79-81).
Please Also see Min-cChou Lu et al. (US 20160170246 A1) paragraphs 7, 8.

 	Regarding Claim 16, Walton Emma Jayne et al. (US 20090102990 A1) suggests  each of the first pattern and the second pattern has a stripe shape extending primarily along a first direction, and a length of the first pattern along the first direction is larger than a length of the second pattern along the first direction (paragraph 112,  figures 7, 8 and 10, suggests he first pattern and the second pattern has a stripe shape extending primarily along a first direction, and a length of the first pattern along the first direction is larger than a length of the second pattern along the first direction, please notice labels first and second are very arbitrary).

Regarding Claim 17, Min-cChou Lu et al. (US 20160170246 A1) suggests  the light control film includes a resin layer disposed between the base film and the plurality of viewing angle control patterns (paragraph 39, 40 suggests the light control film is resin patterned between the substrate and the plurality of aligning pattern 132).

Regarding Claim 18, Min-cChou Lu et al. (US 20160170246 A1) suggests  the resin layer is disposed between an upper surface of the base film and a lower surface of the plurality of viewing angle control patterns (paragraph 39, 40 suggests the light control film is resin patterned between the substrate and the plurality of aligning pattern 132).

Regarding Claim 19, Walton Emma Jayne et al. (US 20090102990 A1) suggests  the plurality of viewing angle control patterns (paragraph 35) .
Prior Art of Min-cChou Lu et al. (US 20160170246 A1)  suggests the alignment pattern each include a black pigment, a gray element, a black dye, a gray dye, a black carbon, a photoresist, and/or a metal (paragraph 39, 40 suggests the light control film aligning patterned is black  resin and black matrix).
Regarding Claim 20, Walton Emma Jayne et al. (US 20090102990 A1) suggests  the light control film is included within an automotive display device (paragraph 164 suggests light control film is included within an automotive display device).

Claims 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min-cChou Lu et al. (US 20160170246 A1) in view of Walton Emma Jayne et al. (US 20090102990 A1) as applied to claims 1-4 and 14-20 above and further in view of Sugimoto Hiroshi et al. (US 20130299808 A1).

Regarding Claim 5, Min-cChou Lu et al. (US 20160170246 A1) in view of Walton Emma Jayne et al. (US 20090102990 A1) fails to  suggest the display panel includes: a first light emission region corresponding to a first color: a second light emission region corresponding to a second color, and a third light emission region corresponding a third color.
However, prior art of Sugimoto Hiroshi et al. (US 20130299808 A1) does suggest the display panel includes: a first light emission region corresponding to a first color: a second light emission region corresponding to a second color, and a third light emission region corresponding a third color please see figures 3 and 4 paragraph 112 suggests three color light emission region).
Min-cChou Lu et al. (US 20160170246 A1) teaches A display apparatus includes a first substrate, a first shielding layer, a first optical film, a second substrate, and a display medium. The first shielding layer is located on the first substrate and has a first alignment pattern. The first optical film is located on the first substrate. The first optical film has a second alignment pattern on a side edge of the first optical film. The first alignment pattern and the second alignment pattern are overlapped with each other. The second substrate is located opposite to the first substrate. The display medium is sandwiched between the first substrate and the second substrate
Sugimoto Hiroshi et al. (US 20130299808 A1) teaches the display panel includes: a first light emission region corresponding to a first color: a second light emission region corresponding to a second color, and a third light emission region corresponding a third color.
Min-cChou Lu et al. (US 20160170246 A1) does  teach black matrix light shielding film as light control film paragraph 8.
Min-cChou Lu et al. (US 20160170246 A1) does not   teach the display panel includes: a first light emission region corresponding to a first color: a second light emission region corresponding to a second color, and a third light emission region corresponding a third color..
Min-cChou Lu et al. (US 20160170246 A1) contained a device which differed the claimed process by the substitution of the step of the display panel includes: a first light emission region corresponding to a first color: a second light emission region corresponding to a second color, and a third light emission region corresponding a third color. Sugimoto Hiroshi et al. (US 20130299808 A1) teaches substituted step of the display panel includes: a first light emission region corresponding to a first color: a second light emission region corresponding to a second color, and a third light emission region corresponding a third color and their functions were known in the art to enabling to display high quality images. Min-cChou Lu et al. (US 20160170246 A1) step of the display panel includes: a first light emission region corresponding to a first color: a second light emission region corresponding to a second color, and a third light emission region corresponding a third color of Sugimoto Hiroshi et al. (US 20130299808 A1) and the results would have been predictable and resulted in enabling to display high quality images Sugimoto Hiroshi et al. (US 20130299808 A1) paragraph 20.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 6, Sugimoto Hiroshi et al. (US 20130299808 A1) suggests the second pattern extends primarily along a first direction and is disposed between the first light emission region and second light emission region (please see figures 21, 22, paragraph 201)

Regarding Claim 7, Sugimoto Hiroshi et al. (US 20130299808 A1) suggests the first light emission region and the second light emission region are separated along a second direction different from the first direction (please see figures 21, 22paragraph 197, 198)

Regarding Claim 8, Sugimoto Hiroshi et al. (US 20130299808 A1) suggests the display panel further includes an additional first light emission region, an additional second light emission region, and an additional third light emission region and the first pattern extends primarily along a first direction and is disposed between the third light emission region and the additional third light emission region (please see figures 21, 22, paragraphs 199, 201 suggests display panel further includes an additional first light emission region, an additional second light emission region, and an additional third light emission region and the first pattern extends primarily along a first direction and is disposed between the third light emission region and the additional third light emission region)

Regarding Claim 9, Sugimoto Hiroshi et al. (US 20130299808 A1) suggests the third light emission region and the additional third light emission region are separated from each other along a second direction (figures 20-22, paragraphs 199, 201 suggests the third light emission region and the additional third light emission region are separated from each other along a second direction)

Regarding Claim 10, Walton Emma Jayne et al. (US 20090102990 A1) suggests  the second pattern of a first viewing angle control pattern of the plurality of viewing angle control patterns, is disposed between a first pattern of the first viewing angle control pattern of the plurality of viewing angle control patterns, and a first pattern of a second viewing angle control pattern of the plurality of viewing angle control patterns (please see  paragraphs 83-86. 91-96 using viewing angle control first and second pattern controls wide range of viewing angle or narrow range of viewing angle)

Regarding Claim 11, Sugimoto Hiroshi et al. (US 20130299808 A1) suggests  the display panel further includes an additional first light emission region, an additional second light emission region, and an  additional third light emission region, the first light emission region and the second light emission region are alternately disposed along a first direction, and the third light emission region is disposed between the first light emission region and the additional first light emission region, which is adjacent to the first light emission region along a second direction (please see figures 20-22 199-201, the display panel further includes an additional first light emission region, an additional second light emission region, and an  additional third light emission region, the first light emission region and the second light emission region are alternately disposed along a first direction, and the third light emission region is disposed between the first light emission region and the additional first light emission region, which is adjacent to the first light emission region along a second direction)

Regarding Claim 12, Sugimoto Hiroshi et al. (US 20130299808 A1) suggests  the plurality of viewing angle control patterns is disposed between the first light emission region and the second light emission region, between the second light emission region and the third light emission region, and/or between the  first light emission region and the third light emission region (Figure 20-22, paragraph 201, suggests the plurality of viewing angle control patterns is disposed between the first light emission region and the second light emission region, between the second light emission region and the third light emission region, and/or between the  first light emission region and the third light emission region).

Regarding Claim 13, Sugimoto Hiroshi et al. (US 20130299808 A1) suggests  the display panel further includes a non-light emission region disposed between the first light emission region and the second light emission region, between the second fight emission region and the third light emission region, and/or between the first light emission region and the third light emission region, and the viewing angle control pattern and the element pattern at least partially overlap the non-light emission region (figures 14,  item N non-emission region, , 114 patterned film; light emitting region PR, PB, PG, paragraphs 199-201, 225 please notice the non-emission regions are disposed between each light emission region).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s. 
Varjos Ilkka et al. (US 20200174622 A1) paragraphs 66, 67, 176

Peng-Bo Xi et al. (US 20190326336 A1) abstract, paragraphs 5-8, 24, 40-41, 83-84.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
06-09-2022